I think the report of the auditor shows that none of the alleged reasons of appeal are made out. Little need be said in addition to what appears in the report.
As to the crops and expenses of carrying on the farm, that matter was adjudicated and passed into a decree at the first settlement. No appeal was taken from that decree, and we cannot regard the question as before us on this appeal. Mathes v. Bennett, 21 N.H. 188, 201.
The auditor finds that Mason was in fact solvent; the debt due from him to the estate was therefore rightly treated as assets in his hands. Gen. Stats., ch. 177, sec. 10; Norris v. Towle, 54 N.H. 290.
The report shows that he has been charged but once for the Wilmot note, and that is right.
As to the six dollars overpaid to the widow, no reason is seen why he should not be held to account for that as much as though he had misapplied the same sum belonging to the estate in any other way.
CUSHING, C. J., and SMITH, J., concurred.
Decree of probate court affirmed. *Page 237